Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Allowability
Claims 8-12 and 14-21 are ALLOWED.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
As result of conference decision with Supervisory Examiner Chan Park on 11/22/2021, the claim is being interpreted such that the capture guide must be a single contiguous object, rather than a kit or set comprising multiple disjoint objects.
In light of that interpretation, Salvi teaches a kit including a multi-angle chart element and a Color Checker element, which are two disjoint objects and do not satisfy the claim interpretation requirement established by the Supervisory Patent Examiner as noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ, whose telephone number is (571)270-3382.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK ROZ/Primary Examiner, Art Unit 2669